Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-20-00531-CV

                                            Janet AHMAD,
                                               Appellant

                                                    v.

 BLUFFVIEW GREENS HOMEOWNERS ASSOCIATION, INC., Joseph Battaglia, David
       M. Garrett, Allan R. Manka, and FirstService Residential San Antonio, LLC,
                                       Appellees

                      From the 57th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2017CI02963
                          Honorable Cynthia Marie Chapa, Judge Presiding

PER CURIAM

Sitting:          Luz Elena D. Chapa, Justice
                  Irene Rios Justice
                  Beth Watkins, Justice

Delivered and Filed: May 5, 2021

JOINT MOTION TO SET ASIDE AND REMAND GRANTED; SET ASIDE AND
REMANDED

           The parties have filed a joint motion stating they have fully settled all issues in dispute.

The parties ask that we set aside the trial court’s judgment without regard to the merits and remand

the case to the trial court for rendition of judgment in accordance with the parties’ agreement. See

TEX. R. APP. P. 42.1(a)(2)(B). The parties have agreed that the costs of this appeal will be borne

by the party that incurred them. The parties further request this court to accelerate issuance of the

mandate. See id. R. 18.1(c).
                                                                                   04-20-00531-CV


       We grant the motion. We set aside the trial court’s judgment without regard to the merits

and remand the case to the trial court for rendition of judgment in accordance with the parties’

agreement. The costs of this appeal shall be borne by the party that incurred them. We order the

clerk of this court to issue the mandate concurrently with the opinion and judgment.

                                                PER CURIAM




                                               -2-